DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 and 4-9 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Kobayashi et al. (US 8,480,949) is the closest prior art of record that teaches a staggered arrangement of cooling nozzles on the front and back sides of the metal strip but differs from the instant claimed invention by failing to teach and/or adequately suggest:
 	As in claims 1 and 5: a staggered array of a plurality of first nozzles and a plurality of second nozzles, each staggered array having a pitch of Xn in the metal strip width direction, a pitch of Yn in the metal strip longitudinal direction and a displacement amount of Delta. Xn in said width direction between a pair of the first or second nozzles adjacent to each other in the20 longitudinal direction; and wherein the staggered array of the first nozzles and the staggered array of the second nozzles are offset from each other such that, a center of each second nozzle is positioned in a region defined by an ellipse having a center at a position offset by a shift amount S from a center of an adjacent first nozzle in the strip width direction.
The improvement arising therefrom this instant claimed cooling nozzle arrangement over the prior art is that a much more equalized temperature distribution over the metal strip after cooling is achieved. 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733